DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 11-16 and 27-38 have been examined.
Claims 1-10 and 17-26 have been canceled by the Applicant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-16 and 27-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 11-16 are directed to a semiconductor device, claims 27-32 are directed to a method and claims 33-38 are directed to a non-transitory computer-readable medium. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to license management which is an abstract idea. Claims recite “compare a license number…; compare the license number of the license with a list…; activate…features…” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps of comparing license number of a license with a version number, compare the license number with a list and activate a feature based on license number higher than version number and license is not being in the list . Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). 
Additionally, certain steps/functions of the claimed method/system, under their broadest reasonable interpretation, recite concepts that are performed in the human mind, including observation, evaluations and judgments. In particular, the “comparing license number of a license with a version number, compare the license number with a list and activate a feature based on license number higher than version number and license is not being in the list” limitations characterize comparisons, determinations and evaluations that may be performed in the human mind.  
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as semiconductor device, circuitry, processor and non-transitory computer-readable medium perform the steps of comparing license number of a license with a version number, compare the license number with a list and activate a feature based on license number higher than version number and license is not being in the list. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of the claims such as semiconductor device, circuitry, processor and non-transitory computer-readable medium perform the steps of comparing license number of a license with a version number, compare the license number with a list and activate a feature based on license number higher than version number and license is not being in the list. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of license management. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Dependent claims further describe the abstract idea of license management. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14, 27-30 and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stickle (US 9280338).
With respect to claims 11, 27 and 33 Stickle discloses: 
comparing a license number of a license (i.e. source manifest) received via a network from an enterprise system (i.e. storage service 102) with a version number stored (i.e. local manifest) on a semiconductor device (See column 2 lines 59-67, column 6 lines 1-7 and column 7 lines 1-20); 
comparing the license number of the license with a list of licenses previously executed by the semiconductor device (See column 6 lines 1-7); and 
configuring circuitry of the semiconductor device to activate a first one of the one or more features (i.e. invoking updated component) in response to (1) the license number being higher than the version number and (2) the license number not being in the list of licenses (See column 6 lines 1-15).

With respect to claims 12, 28 and 34 Stickle discloses all the limitations as described above. Stickle further discloses: incrementing the version number stored on the semiconductor device in response to the first one of the one or more features being activated (See column 3 lines 44-48 and column 6 lines 1-12).

With respect to claims 13, 29 and 35 Stickle discloses all the limitations as described above. Stickle further discloses: storing the license number in the list of licenses in response to the first one of the one or more features being activated (See column 3 lines 44-48 and column 6 lines 1-12).

With respect to claims 14, 30 and 36 Stickle discloses all the limitations as described above. Stickle further discloses: invalidating the license in response to at least one of (i) the license number not being higher than the version number or (ii) the license number being in the list of licenses (column 3 lines 44-48, column 5 lines 49-51 and column 6 lines 1-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 31-32 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Stickle (US 9280338) in view of Smith (US 20060168372).
With respect to claims 15, 31 and 37 Stickle discloses all the limitations as described above. Stickle further discloses: configuring the circuitry to activate the first one of the one or more features in response to (1) the license number being higher than the version number, (2) the license number not being in the list of licenses (See column 6 lines 1-15). Stickle does not explicitly disclose: comparing a first hardware identifier of the license with a second hardware identifier of the semiconductor device; activate the first one of the one or more features in response to the first hardware identifier corresponding to the second hardware identifier. Smith discloses: comparing a first hardware identifier of the license with a second hardware identifier of the semiconductor device; activate the first one of the one or more features in response to the first hardware identifier corresponding to the second hardware identifier (See paragraph 0024-0026. Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the Stickle reference Smith reference in order to resolve compatibility issue between hardware and software. 

With respect to claims 16, 32 and 38 Stickle in view of Smith discloses all the limitations as described above. Smith further discloses: invalidating the license in response to the first hardware identifier not corresponding to the second hardware identifier (See paragraph 0024-0026 i.e. compatible with hardware ID consider for installation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685